Title: From John Adams to John Jay, 26 November 1781
From: Adams, John
To: Jay, John



Amsterdam Novr. 26th. 1781
Sir

By the last Post, I recieved from L’Orient a sett of fresh Instructions from Congress, dated the 16th. of August, and with the more  enjoined to open a Correspondence with your Excellency, upon the subject of them.
I presume You have Copy by the same Vessel; but as it is possible it may have been omitted, I shall venture to inclose a Copy, and hope it may pass unopened. I have communicated it to the French Ambassador here, who says it is “très bien vû: très bien combiné.” I shall take no Step in it, without his Knowledge and Approbation. I shall hope for your Excellency’s Communications as soon as convenient.
The Dutch have an Inclination to ally themselves to France and America; but they have many whimsical Fears, and are much embarrassed with party quarrels. In time I hope they will agree better with one another, and see their true Interests more clearly. This Measure of Congress is very well timed.
I congratulate You on the glorious News of the surrender of Cornwallis. Some are of Opinion it will produce a Congress at Vienna; but I cannot be of that sentiment. The English must have many more humiliations, before they will agree to meet Us upon equal terms, or upon any terms, that We can approve.
What is the true principle of the Policy of Spain, in delaying so long to declare themselves explicitly? Her delay has a bad effect here.
Mr. Dana has been gone northward these four months; but I have no Letters from him. Whether the Post is unfaithful, or whether he chooses to be talked about as little as possible at present, which I rather suspect, I dont know.
My Respects to Mr. Carmichael, and to your Family, if You please.

With great Esteem and Respect I have the Honour to be, Sir your most obedient and most humble Servant
 J. Adams

